IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROX-ANN REIFER,                             : No. 979 MAL 2015
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
WESTPORT INSURANCE COMPANY,                 :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.